DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhagavat (2019/0051633) in view of Wang (2016/0071818).

    PNG
    media_image1.png
    556
    628
    media_image1.png
    Greyscale

Regarding claim 1,  figures 17-19 [0078-0078], Bhagavat discloses :   

1. A semiconductor package, comprising: a pair of semiconductor dies 19,20, each semiconductor die of the pair of semiconductor dies comprising a semiconductor substrate and conductive pads 25 disposed at a front surface of the semiconductor substrate; a semiconductor bridge 85, electrically interconnecting the pair of semiconductor dies 19,20; except a first multilayered structure disposed on a rear surface of the semiconductor substrate of one semiconductor die of the pair of semiconductor dies; a second multilayered structure disposed on a rear surface of the semiconductor substrate of the other semiconductor die of the pair of semiconductor dies; and a first encapsulant, laterally wrapping the first multilayered structure, the second multilayered structure, and-the pair of semiconductor dies, wherein each one of the first multilayered structure and the second multilayered structure includes a top metal layer, a bottom metal layer, and an intermetallic layer, and has a surface coplanar with a surface of the first encapsulant, and the top metal layers, the bottom metal layers, and the intermetallic layers are in contact with the first encapsulant.  

Wang, markup figure 12D, discloses a semiconductor device having a first multilayered structure 890 (left side beneath the 1st die) disposed on a rear surface of the semiconductor substrate of one semiconductor die of the pair of semiconductor dies 110F.1, 110F.2; a second multilayered structure 890 (structure beneath the 2nd die) disposed on a rear surface of the semiconductor substrate of the other semiconductor die of the pair of semiconductor dies; and a first encapsulant 1210, laterally wrapping the first multilayered structure, the second multilayered structure, and-the pair of semiconductor dies, wherein each one of the first multilayered structure and the second multilayered structure includes a top metal layer (see markup fig 12D), a bottom metal layer (see markup fig 12D), and an intermetallic layer (see markup fig 12D), and has a surface coplanar with a surface of the first encapsulant 1210, and the top metal layers, the bottom metal layers, and the intermetallic layers are in contact with the first encapsulant 1210 (fig 9E, 12D).  

    PNG
    media_image2.png
    366
    794
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Bhavagat to teachings of a first multilayered structure disposed on a rear surface of the semiconductor substrate of one semiconductor die of the pair of semiconductor dies; a second multilayered structure disposed on a rear surface of the semiconductor substrate of the other semiconductor die of the pair of semiconductor dies; and a first encapsulant, laterally wrapping the first multilayered structure, the second multilayered structure, and-the pair of semiconductor dies, wherein each one of the first multilayered structure and the second multilayered structure includes a top metal layer, a bottom metal layer, and an intermetallic layer, and has a surface coplanar with a surface of the first encapsulant, and the top metal layers, the bottom metal layers, and the intermetallic layers are in contact with the first encapsulant as taught by Wang, because it is desirous in the art to achieve the predictable result of providing robust electrical connection while minimizing breakage of the electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 


Regarding claim 2, figure 17 [0075-0078], Bhavagat and Wang disclose:
2. The semiconductor package of claim 1, further comprising a second encapsulant 30 disposed over the first encapsulant 1210 (Wang) and the pair of semiconductor dies 19,20, wherein the second encapsulant 30 laterally wraps the semiconductor bridge 85.  

Regarding claim 3, figure 17 [0075-0078], Bhavagat and Wang disclose:
3. The semiconductor package of claim 2, further comprising a patterned protective layer 50 disposed between the first encapsulant and the second encapsulant, wherein the semiconductor dies of the pair of semiconductor dies 19,20 further comprise conductive posts 100 disposed on the conductive pads 25, and the patterned protective layer 50 includes openings (figures 17- 18, Bhavagat) exposing the conductive posts of the pair of semiconductor dies 19,20.  

Regarding claim 4, figure 17 [0075-0078], Bhavagat and Wang disclose:
4. The semiconductor package of claim 3, further comprising conductive vias 100 extending through the second encapsulant 30 beside the semiconductor bridge 85, wherein the conductive vias contact the conductive posts of the pair of semiconductor dies 19,20 through the openings of the patterned protective layer 50.  

Regarding claim 6, figure 17 [0075-0078], Bhavagat and Wang disclose:
6. The semiconductor package of claim 3, wherein the semiconductor bridge 85 comprises a first conductive bump connected to the one semiconductor die of the pair, and a second conductive bump connected to the other semiconductor die of the pair.  See markup figure 17.

Regarding claim 7, figure 17 [0075-0078], Bhavagat and Wang disclose:
7. The semiconductor package of claim 6, wherein the first conductive bump and the second conductive bump contact the pair of semiconductor dies 19-20 through a same opening of the patterned protective layer 50.  

Allowable Subject Matter
Claims 5, 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5:
5. The semiconductor package of claim 4, further comprising seed layers disposed between the conductive posts and the conductive vias within the openings of the patterned protective layer.  
8. A semiconductor package, comprising: a first semiconductor die 19, comprising a first semiconductor substrate and conductive pads 25 disposed on a top surface of the first semiconductor substrate; a bridge structure 85, stacked over the first semiconductor die 19 and electrically connected to a first conductive pad 25 of the conductive pads 25 of the first semiconductor die 19; a first encapsulant, encapsulating the bridge structure 85; a redistribution structure, disposed on the bridge structure and the first encapsulant, the redistribution structure comprising dielectric layers and conductive layers alternately stacked; a conductive via, disposed on a side of the bridge structure and extending through the first encapsulant to electrically connect the redistribution structure to a second conductive pad of the conductive pads of the first semiconductor die; and stacked metallic layers disposed in direct contact with a bottom surface of the first semiconductor substrate, wherein the stacked metallic layers comprise a first seed layer, a first metal layer, and a joint alloy layer stacked, in order, on the bottom surface of the first semiconductor substrate.  

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16. A semiconductor package, comprising: a first semiconductor die, comprising first conductive posts exposed at an active surface of the first semiconductor die; a second semiconductor die, disposed beside the first semiconductor die and comprising second conductive posts exposed at an active surface of the second semiconductor die; a semiconductor bridge, comprising a semiconductor substrate, a dielectric layer disposed on the semiconductor substrate, and a conductive pattern extending through the dielectric layer and interconnecting one first conductive post of the first conductive posts to one second conductive post of the second conductive posts; a first multilayered structure, disposed on a rear surface of the first semiconductor die and comprising a first joint alloy layer disposed in between a first pair of metal layers; a second multilayered structure, disposed on a rear surface of the second semiconductor die and comprising a second joint alloy layer disposed in between a second pair of metal layers; and an encapsulant, disposed around the first semiconductor die, the second semiconductor die, the first multilayered structure, and the second multilayered structure, wherein a portion of the encapsulant fills a gap between the first semiconductor die and the second semiconductor die and further separates the first multilayered structure from the second multilayered structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (2021/0280519) discloses a stack chip.
Chen (2020/0058627) discloses a bridge chip.
Liao (20190096851) discloses a stack chip.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813